

EXHIBIT 10.49
 
FIRST AMENDMENT
TO THE
CAPITALBANK
SALARY CONTINUATION AGREEMENT


DATED OCTOBER 17, 2002
FOR
STEVE O. WHITE




THIS AMENDMENT is adopted this 10th day of January, 2006, by and between
CAPITALBANK, a state-chartered commercial bank located in Greenwood, South
Carolina (the “Company”) and STEVE O. WHITE (the “Executive”).
 
The Company and the Executive executed the Salary Continuation Agreement (the
“Agreement”) on October 17, 2002. Pursuant to Article 7 of the Agreement the
undersigned hereby amend the Executive’s Agreement as follows:


Article 1.1 of the Agreement shall be deleted in its entirety and replaced by
Article 1.1 below:


1.1 “Benefit Amount” means Twenty Thousand Five Hundred and Fifteen Dollars
($20,515) as of May 1, 2005. Commencing at the end of each Plan Year thereafter,
the Benefit Amount shall be increased four percent (4%) from the previous Plan
Year.


Article 1.8 of the Agreement shall be deleted in its entirety and replaced by
Article 1.8 below:


1.8  “Normal Retirement Age” means the August 31st immediately following the
Executive’s 61st birthday.


The Company and the Executive expressly intend that the change to the Normal
Retirement Age contained in this First Amendment to the Agreement constitute a
new payment election with respect to the time of payment of the amounts deferred
as permitted by the Transitional Relief included in Part XI.C. of the Preamble
to the Proposed Treasury Regulations published at 70 Federal Register 57930,
pages 57954-57955 (October 4, 2005) (the “Transitional Relief”). The Company
shall have the authority to amend the Plan and any election made hereunder,
retroactively if necessary, in order to effectuate the Company’s and the
Executive’s intent to satisfy the requirements of the Transitional Relief and to
defer compensation as governed by applicable federal law, including but not
limited to Internal Revenue Code Section 409A.


By signing below, Executive elects to receive the Normal Retirement Benefit
under the Agreement, as amended, as of his Normal Retirement Age, as such term
is defined by this First Amendment to the Agreement. Executive understands that
this election is conditioned upon Executive’s continued employment with the
Company until Executive’s Normal Retirement Age. Executive’s entitlement to any
Early Termination Benefit attributable to his termination of employment prior to
his Normal Retirement Age shall be governed by and subject to the terms of the
Agreement, as amended from time to time.


IN WITNESS OF THE ABOVE, the Executive and the Company hereby consent to this
First Amendment.
 
 
Executive:
 
 
 
CAPITALBANK
 
         
/s/ Steve O. White

--------------------------------------------------------------------------------

 
By: /s/ Wayne Q. Justesen

--------------------------------------------------------------------------------

 
Steve O. White
 
Title: Chairman, Compensation Committee
 

 